DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a NOTICE OF ALLOWANCE in response to the amendment filed on February 03, 2021.
Claims 1-20 are pending and claims 1, 11 and 20 are independent.
Claims 1-20 were rejected under Double Patenting from the Non-Final Action filed on November 12, 2020 and the present application is a CON of 14/743,113 which was issued.
Terminal Disclaimer filed on February 03, 2021 and approved. 
Examiner spoke to Attorney Mr. Daniel Rabinowitz (Reg. No. 71,890) on March 31, 2021 about Applicant Arguments/Remarks filed 02/03/2021 and the statement of “Applicant respectfully requests that the rejection of claim 12 on the ground of non-statutory double patenting be withdrawn.” was a typographical error and as such is not being considered.
Claims 1-20 have been examined and are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowance subject matter:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found in the original specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings…the inventor's lexicography 
The closest prior art of record U.S. Publication Number 2012/0150713 A1, Russel et al. (hereinafter Russel) (generally disclosing systems and methods for normalizing the control parameters associated with trading algorithms, providing analytic data to traders in discrete time intervals to assist in the analysis of trading performance, and providing crossing opportunities to orders) in view of U.S. Publication Number 2006/0259394 A1, Cushing et al. (hereinafter Cushing) (generally disclosing method and system for security order execution) in view of U.S. Patent Number 8296221 B1, Waelbroeck et al. (hereinafter Waelbroeck) (generally disclosing method comprising: (a) receiving electronic data describing a trading order for a market-traded security; (b) checking the data describing the trading order against one or more sets of conditions, and identifying one or more of the one or more sets of conditions that is satisfied; ( c) based on the identified one or more of the one or more sets of conditions that is satisfied, identifying a class of trading algorithms appropriate for execution of the trading order; ( d) selecting with a processing system one or more trading algorithms from the identified class of trading algorithms, for execution of the trading order; and (e) commencing with the processing system execution of the trading order via the selected one or more trading algorithms) in view of U.S. Publication Number 2007/0265954 A1, Mather et al. (hereinafter Mather) (generally disclosing methods, systems mediums and graphical user interfaces are provided for monitoring and trading of financial instruments. According to various embodiments, a graphical user interface (GUI) trading widget for electronic trading of financial instruments is provided which floats translucently over the surface of a price chart dynamically displaying market action) and in view of U.S. Publication Number 2007/0150407, Gilboy et al. (hereinafter Gilboy) (generally disclosing a method and a 
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest receive and aggregate market data for one or more market instruments, including information corresponding to one or more user orders; calculate order metrics relating to the one or more user orders with respect to market benchmarks for each of a plurality of time sections; and generate a graphical representation of the order metrics; a display device having one or more displayable portions coupled with the computing device, the one or more displayable portions adapted to display the graphical representation of the order metrics, wherein at least one of the one or more displayable portions of the display device is adapted to display each of the order metrics as one or more bars or ribbons, wherein each of the one or more bars or ribbons extends horizontally within its respective one or more displayable portion; and  wherein the computing device is configured to calculate a color intensity (Ci) for the display of a color of each segment of each bar or ribbon using the equation:

    PNG
    media_image1.png
    45
    146
    media_image1.png
    Greyscale

 	where Li is a length of the time section in minutes and Δi is a sum of the weighting cost (Ω) and a difference between the market volume-weighted average price for the time section,
where Ω=s x (P-Pi) x (pVi-vi); 
where

    PNG
    media_image2.png
    34
    100
    media_image2.png
    Greyscale

s=l if the order is a sell order and s=-l if the order is a buy order.

pi=the average price achieved for the order within the time section.
Vi=the volume traded on the market within the time section, and
Pi=the volume-weighted average price within the time section.
For these reasons, independent claims 1, 11, and 20 are deemed to be allowable over the prior art of record, and claims 2-10 and 12-19 are allowed by virtue of its dependency on an allowed claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        March 31, 2021

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        4/2/2021